DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. Regarding independent claim 1 Applicant argues:
 	“Dresser does not anticipate the feature to the effect that the interface element has a cantilever shape with a proximal horizontal part pivoted on the body of the machine about said orientation axis and a distal vertical part that carries at the front a face with pushbuttons and/or display elements for operating and/or controlling the machine.”
However, the rejection (as also shown below) is maintained because the following elements in the prior art anticipate the newly submitted limitations: “wherein the interface element has a cantilever shape (see Figure 8) with a proximal horizontal part (70) pivoted on a body (see “couples the service door to the housing” in paragraph [0024]) of the machine (20) about said orientation axis (the orientation axis is the z-direction and element “70” pivots about it) and a distal vertical part (90) that carries at a front a face (see Figure 7) with pushbuttons and/or display elements (see “a touch screen” in paragraph [0022]) for operating and/or controlling the machine (see “a touch screen” in paragraph [0022]).” Therefore, this argument is not convincing. 
 	Furthermore, regarding independent claim 1 Applicant argues:
 	“Also, the claimed invention distinguishes over Dresser insofar as the invention provides for the interface member being rotatable with respect to an orientation axis with the interface member adapted to maintain a certain orientation in space irrespective of the machine being positioned in said at least one first position or in said at least one second position...
 	This is in contrast with the claimed invention, where the interface member is rotatable with respect to the orientation or pivot axis (X10 — which cannot be found in an articulated parallelogram hinge mechanism: as taught by Dresser, this has four pivot axes) so that the interface member of the invention is adapted to maintain a certain orientation in space (fully) irrespective of the orientation of the machine.”
However, the limitation “adapted to maintain a certain orientation in space irrespective of the machine being positioned in said at least one first position or in said at least one second position” is disclosed in the prior art because the prior art discloses a fixed structure. Thus, the interface maintains “a certain orientation” at all times according to a broadest reasonable interpretation. Therefore, this argument is not convincing.
 	For the foregoing reasons, the claims stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 Applicant discloses “a front a face” on line 9. The wording is confusing. It is suggested Applicant disclose –a front face--.
Claims 2-8 depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dresser et al. (USPGPUB 2017/0101299).
 	Regarding claim 1 (AS BEST UNDERSTOOD), Dresser et al. disclose a beverage dispensing machine (10), the machine adapted to be positioned in at least one first position and at least one second position (the machine can be placed in a first position and a second position rotated 90° from the first position), the first and second position mutually rotated with respect to an orientation axis (the machine can be placed in a first position and a second position rotated 90° from the first position), wherein the machine includes a user interface member (90 and/or 90,70) carried by the machine (see Figure 1), the interface member (90) rotatable with respect to said orientation axis with said interface member adapted to maintain a certain orientation in space irrespective of the machine being positioned in said at least one first position or in said at least one second position (see Figures 1-7), wherein the interface element has a cantilever shape (see Figure 8) with a proximal horizontal part (70) pivoted on a body (see “couples the service door to the housing” in paragraph [0024]) of the machine (20) about said orientation axis (the orientation axis is the z-direction and element “70” pivots about it) and a distal vertical part (90) that carries at a front a face (see Figure 7) with pushbuttons and/or display elements (see “a touch screen” in paragraph [0022]) for operating and/or controlling the machine (see “a touch screen” in paragraph [0022]).
	Regarding claim 2, Dresser et al. disclose the beverage dispensing machine of claim 1, wherein the machine includes a flat machine body (see Figure 1).
	Regarding claim 3, Dresser et al. disclose the beverage dispensing machine of claim 1, wherein the machine includes at least one support formation supporting the machine with said orientation axis in a vertical direction (see Figure 1).
	Regarding claim 4, Dresser et al. disclose the beverage dispensing machine of claim 1, including a beverage dispensing outlet (12), with the user interface member (90) arranged in proximity of the beverage dispensing outlet (see Figure 7).
	Regarding claim 5, Dresser et al. disclose the beverage dispensing machine of claim 4, wherein the user interface member (90) is located above the beverage dispensing outlet (see Figure 7).
	Regarding claim 6, Dresser et al. disclose the beverage dispensing machine of claim 1, wherein the user interface member (90) is mounted flag-like onto the machine body (see Figures 1-8).
	Regarding claim 7, Dresser et al. disclose the beverage dispensing machine of claim 1, wherein the user interface member (90,70) is tiltable over an angular range of at least 90° (see Figure 8).
	Regarding claim 8, Dresser et al. disclose the beverage dispensing machine of claim 1, wherein the user interface member (90) is tiltable over a continuum of angular positions (see Figures 1-7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
M.K.C.
11/18/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655